Attorney Grievance Commission v. Donald Saunders Litman, Misc. Docket AG No. 81,
September Term, 2013


ATTORNEY GRIEVANCE – RECIPROCAL ACTION – EXCEPTIONAL
CIRCUMSTANCES – CONDUCT WARRANTS SUBSTANTIALLY DIFFERENT
DISCIPLINE

An attorney, admitted in Maryland and Pennsylvania, was disciplined in Pennsylvania for
failing to represent competently his client, misrepresenting intentionally facts and law to
a tribunal, making frivolous contentions, and interfering with the administration of
justice. Although the attorney was subject only to a public censure by the Supreme Court
of Pennsylvania, his conduct warrants substantially different discipline in Maryland for
his violation of MLRPC 1.1, 1.16(a)(1), 3.1, 3.3(a), and 8.4(a), (c) and (d).


ATTORNEY GRIEVANCE – RECIPROCAL ACTION – PUBLIC CENSURE

There is no Maryland sanction analogous exactly to Pennsylvania’s sanction of public
censure. Pennsylvania’s public censure falls, in level of severity in Maryland’s sanctions
hierarchy, between a public reprimand and a suspension.


ATTORNEY DISCIPLINE – INDEFINITE SUSPENSION

Court of Appeals suspended indefinitely, with a right to apply for reinstatement no sooner
than six months, the attorney who violated MLRPC 1.1, 1.16(a)(1), 3.1, 3.3, and 8.4(a),
(c) and (d) by failing to represent competently his client, misrepresenting intentionally
facts and law to a judicial tribunal, and making frivolous contentions, despite
demonstrating certain mitigating factors.
Argued: 3 September 2014
                               IN THE COURT OF APPEALS

                                      OF MARYLAND


                                  Misc. Docket AG No. 81

                                   September Term, 2013



                           ATTORNEY GRIEVANCE COMMISSION
                                   OF MARYLAND

                                                 v.

                              DONALD SAUNDERS LITMAN




                              Barbera, C.J.,
                              Harrell,
                              Battaglia,
                              Greene,
                              Adkins,
                              McDonald,
                              Watts,

                                               JJ.


                                    Opinion by Harrell, J.



                                   Filed: October 21, 2014
       This reciprocal disciplinary action involves Donald Saunders Litman (“Litman” or

“Respondent”), who was admitted to the Bar of this Court on 18 January 1985 and to the

Bar of the Commonwealth of Pennsylvania in 1989. The Supreme Court of Pennsylvania

censured publically Litman on 27 November 2012 for violating certain of Pennsylvania’s

professional conduct and disciplinary rules. Pursuant to Maryland Rules 16-751 and 16-

773, the Attorney Grievance Commission of Maryland, through Bar Counsel, filed a

Petition for Disciplinary or Remedial Action on 19 December 2013 against Litman based

on his misconduct in Pennsylvania. Bar Counsel attached to its Petition a certified copy

of the 12 July 2012 Order of the Pennsylvania Supreme Court, a transcript of the public

censure, and the 6 March 2012 Report and Recommendation of the Disciplinary Board of

the Supreme Court of Pennsylvania.

       This Court issued a Show Cause Order on 20 December 2013. Bar Counsel, in its

response, argued that ordering corresponding discipline in Maryland would result in

grave injustice and, rather, that Litman’s misconduct warranted disbarment in Maryland.

Litman, in response, requested that this Court not impose any discipline as to do so would

result in grave injustice to him. He contended also that he was not afforded due process in

the Pennsylvania disciplinary proceedings. We entertained the parties’ oral arguments on

3 September 2014.

I.     Facts

       In reciprocal discipline cases, pursuant to Rule 16–773(g), the factual findings of

the originating jurisdiction are treated ordinarily as conclusive evidence of an attorney's

misconduct. Atty. Griev. Comm'n v. Kourtesis, 437 Md. 436, 445, 87 A.3d 1231, 1235
(2014). This does not preclude necessarily us from considering other evidence provided

by the parties, id., but “we do not relitigate factual matters or a final adjudication by

another appropriate tribunal in a disciplinary proceeding.” Atty. Griev. Comm'n v. Haas,

412 Md. 536, 546, 988 A.2d 1033, 1039 (2010). As it turns out, the material facts of the

present case are undisputed.1

      The setting for what became Litman’s misconduct began before Litman

commenced his representation of his client in federal court in Pennsylvania. Hanoverian,

Inc., a Delaware corporation, submitted the winning bid for a Pennsylvania landfill sold

at auction pursuant to a U.S. Bankruptcy Court order. Hanoverian received a quitclaim

deed from the Bankruptcy Trustee on 9 April 2004. Neither the Bankruptcy Court’s order

nor the quitclaim deed purported to transfer the solid waste permit, issued by the

Pennsylvania Department of Environmental Protection (“DEP”) to the previous owner,

Quaker Alloy, Inc., needed to operate the landfill.2 On 3 August 2004, Hanoverian

purchased the corporate name “Quaker Alloy, Inc.” from the Trustee, again pursuant to



1
  Litman argues that the Disciplinary Board of the Supreme Court of Pennsylvania did
not afford him due process because it relied largely for the material facts of his
misconduct on the opinion of Chief Judge Yvette Kane of the U.S. District Court for the
Middle District of Pennsylvania, who did not entertain oral arguments or hold an
evidentiary hearing before issuing FRCP 11 sanctions in the underlying litigation where
the original misconduct arose that lead to the ethics charges. Litman stipulated before the
Pennsylvania Disciplinary Board, however, to the facts recited in Chief Judge Kane’s
opinion. The Board relied on those facts to recommend a sanction to the Supreme Court
of Pennsylvania. For those reasons, Litman’s due process argument is without merit.
2
  According to the Supreme Court of Pennsylvania, an attempt to effect a transfer in this
fashion would have violated the Pennsylvania Code, 25 Pa. Code § 287.221 (2008).

                                            2
the approval of the Bankruptcy Court. Neither the Bankruptcy Court’s order nor the sale

documents provided for the transfer of any rights under the DEP permit.

       Between April 2004 and April 2006 Hanoverian and the DEP were in

communication about its assumption of operations at the landfill. Hanoverian’s President

and CEO, Donald Metzger, and its general counsel, Craig Edwards, met with

representatives of the DEP about the landfill’s status. In a letter dated 31 March 2006,

the DEP indicated that: (1) Hanoverian would most likely need to apply for a new permit

or obtain reissuance of the existing permit; (2) explained the DEP’s concerns with the

operation of the landfill; and (3) requested documentation demonstrating that Hanoverian

was authorized to do business in Pennsylvania. Edwards responded that the landfill was

being transferred to Quaker Alloy, Inc. and that, to his knowledge, Hanoverian was not

required to register in order to do business in Pennsylvania.

       Fifteen days after Edward’s response, the DEP notified the Bankruptcy Trustee in

a letter that the solid waste permit had been revoked because of Quaker Alloy, Inc.’s

dissolution and abandonment of the permitted facility without providing for final physical

closure of its operation. The DEP sent a copy of the letter to Quaker Alloy’s address of

record, but the letter was returned as undeliverable. A notice of the revocation was

published in the 29 July 2006 issue of the Pennsylvania Bulletin (Pennsylvania’s

equivalent of the Maryland Register).

       In June of 2006, Respondent joined Edwards in forming a law firm, Edwards &

Litman, whose sole clients were entities in Donald Metzger’s group of companies,



                                             3
including Hanoverian. Edwards was the firm’s managing partner. He continued to act as

general counsel to Hanoverian and Metzger’s other companies.

      After commencing representation of Hanoverian, Litman filed a notice of appeal

with the Pennsylvania Environmental Hearing Board on behalf of “Hanoverian, Inc. d/b/a

Quaker Alloy,” challenging the DEP’s revocation of the solid waste permit.

Subsequently, the DEP declared forfeit the bond for the operation of the landfill,

submitted by Quaker Alloy prior to its bankruptcy, and commenced an action to collect

the bond. Litman responded with a second administrative appeal contesting the bond

forfeiture. On 7 December 2006, the Hearing Board issued orders granting motions by

the DEP to compel discovery from Hanoverian and consolidating Hanoverian’s appeals.

      That same day, the DEP issued an Administrative Order charging Hanoverian and

Metzger with past and ongoing violations for operating the landfill without obtaining a

permit or submitting a bond, failing to implement an approved closure plan, and failing to

provide required water sampling and analysis. In response to this initiative, Litman

asserted, among other things, that Hanoverian had acquired Quaker Alloy, Inc. from the

Bankruptcy Trustee, along with Quaker Alloy’s interests in the permit.

      On 26 December 2006, Edwards filed amendments to Quaker Alloy’s articles of

incorporation with the Corporations Bureau of the Pennsylvania Department of State. The

amendments provided that Hanoverian’s CEO, Metzger, was president, secretary, and

treasurer of Quaker Alloy; restructured the capitalization of the corporation; and stated

that the corporation would be known as Quaker Alloy, Inc. Hanoverian had applied



                                            4
earlier to the Corporations Bureau for a certificate of authority and registration of the

name “Quaker Alloy.”

      Hanoverian filed a third appeal with the Environmental Hearing Board on 8

January 2007, alleging that the DEP’s actions were unlawful under federal bankruptcy

law. Hanoverian, through Litman, alleged that the DEP: violated the automatic stay on

actions against the assets of the bankrupt entity without permission of the Bankruptcy

Court; failed to provide appropriate notice of the revocation of the permit and bond; and,

slandered Hanoverian through a press release that harmed allegedly the company’s

reputation and the reputation of the bankrupt entity. The Environmental Hearing Board

consolidated this appeal with the other two pending appeals.

      On 19 April 2007, Litman filed a Notice of Removal, on behalf of Hanoverian,

Metzger, and Quaker Alloy, Inc., with the U.S. District Court for the Middle District of

Pennsylvania, seeking to remove the consolidated administrative proceedings from the

Environmental Hearing Board to the District Court. The DEP moved to remand to the

Environmental Hearing Board and requested sanctions and attorney’s fees against Litman

and the parties named in the Notice of Removal. Both sides briefed their positions.3

      The District Court remanded the case, as requested by the DEP, because the

Notice of Removal was untimely.4 Hanoverian was required to file the Notice of


3
  Although Litman submitted his client’s brief 10 days late, the brief was considered by
the District Court.
4
  The District Court did not reach the issue of whether it would have had jurisdiction if
the Notice of Removal had been timely, but suggested that it would not have jurisdiction.

                                            5
Removal with the District Court within 30 days of the last Notice of Appeal filed with the

Environmental Hearing Board. Litman did not file the Notice of Removal until 91 days

after the relevant Notice of Appeal.

       Litman’s conduct of the federal litigation was not well received by Chief Judge

Yvette Kane of the District Court. First, Litman argued that the Notice of Removal

should not be barred for untimeliness because the DEP did not provide actual notice of

the permit revocation or bond forfeiture. The District Court noted that this was inapposite

to the issue of timeliness. Further, the District Court stated there was “ample evidence”

that Hanoverian had constructive notice, including an unequivocal statement in its 28

August 2006 administrative Notice of Appeal, that it became aware of the revocation

through the publication in the Pennsylvania Bulletin. According to a Pennsylvania

statute, the DEP’s notice in the Bulletin was sufficient under Pennsylvania law.

       Litman’s other arguments fared no better. According to Litman, the DEP refused

to comply with discovery until April 2007, which caused his delay in filing the Notice of

Removal. According to Chief Judge Kane, however, this contention lacked even “a shred

of support in the record.” The District Court found that it was, in fact, Hanoverian that

failed to comply with discovery.

       Rather than confronting directly in his papers submitted to the District Court the

issue of the sanctions sought by the DEP, Litman counter-attacked, accusing the DEP of

corruption, mismanagement, and extortion. Chief Judge Kane found no evidence to

support these assertions. As a result of her views of Litman’s and his firm’s handling of

the federal litigation, the Chief Judge sanctioned Litman and his law firm, Edwards &

                                            6
Litman, for their representation in the matter. Litman and his firm were ordered to pay

$5,555.17 in attorneys’ fees to the DEP.

       The District Court sanctioned Litman and his firm under FRCP 11 for the

contentions and arguments in Hanoverian’s pleadings and papers filed in the case.

According to Chief Judge Kane’s opinion, Litman and the firm committed a number of

violations: mounting frivolous legal contentions; making gross misrepresentations of

existing law; making factual claims without evidentiary support; using misrepresentations

as a litigation tool to increase the cost of litigation for the DEP; not citing to the record in

pleadings and papers, thereby requiring circuitous research by the District Court; and,

failing to make a reasonable inquiry into the facts and law. Chief Judge Kane noted that

there was nothing to suggest that Litman was not acting in an intentional manner and

found no mitigating circumstances.

       After the District Court remanded the case to the Environmental Hearing Board,

Litman resurrected before the Board the same factual and legal claims regarding the DEP

that had been discredited previously by the District Court.5 As a result, the DEP filed a

Motion for Sanctions for Litman’s misconduct in the administrative matter. In opposition


5
  Although Litman stipulated to the operative facts relied on by the Disciplinary Board of
the Supreme Court of Pennsylvania, he continues to assert that the Environmental
Hearing Board was not bound by the decision of the District Court as to whether the
permit was appurtenant to the land or transferable freely (the District Court concluded
that it was not). In his submission to this Court, Litman cites a Superior Court of
Pennsylvania case which he claims supports his argument that the federal court’s decision
in this regard was not binding. Because this contention is immaterial to the overall pattern
of Litman’s frivolous contentions and misrepresentations, it is unnecessary for this Court
to opine on parochial Pennsylvania law in this regard.

                                               7
to the motion for sanctions, Litman continued to assert that: (1) the sale of the landfill

approved by the Bankruptcy Court included the transfer of the permit; (2) Hanoverian

was the beneficial or equitable owner of the permit; and, (3) Quaker Alloy was the

permittee because the bankrupt entity’s assets and name had been acquired by

Hanoverian. Litman raised also several other frivolous arguments, such as arguing that

the DEP’s notices regarding the administrative sanctions contentions, addressed to

Edwards and the firm Edwards & Litman, at the address shared by Litman, were not

effective notice to Litman.

       Hanoverian’s outstanding appeals before the Environmental Hearing Board were

mooted eventually by Hanoverian’s re-sale of the landfill, after which the new purchaser

sought a reissuance of the permit from the DEP and resolved by a settlement agreement,

dated 23 October 2008, the other outstanding disputes with the DEP, including the

pending motion for administrative sanctions.

       On 18 October 2010, the Pennsylvania Office of Disciplinary Counsel filed a

Petition for Discipline against Litman, alleging professional misconduct for pursuing

frivolous and unwarranted legal remedies, engaging in a pattern of deliberate

misrepresentation, and failing to represent competently his client, Hanoverian, in the

federal litigation and administrative proceedings concerning the landfill permit. A Joint

Stipulation of Fact and Law was submitted by the parties. Litman acknowledged that his

filings before the federal court violated the Pennsylvania Rules of Professional Conduct,

but quixotically did not acknowledge that he did not have a basis to resurrect the same

claims in the administrative proceedings before the Board.

                                            8
         The Disciplinary Board of the Supreme Court of Pennsylvania found that Litman

violated Rules 1.1, 3.3(a)(3), and 8.4(c) and (d) of the Pennsylvania Rules of Professional

Conduct.6 The Board found also that Litman’s cooperation with the investigation and

genuine remorse for his actions were mitigating factors. It recommended that Litman be

subject to a Public Censure before the Supreme Court of Pennsylvania. The Pennsylvania

Supreme Court summarized Litman’s violations of its Rules of Professional Conduct and

censured him before the Court on 27 November 2012.

         The Attorney Grievance Commission of Maryland, through Bar Counsel, contends

that Litman should be disbarred in Maryland for violating Rules 1.1, 1.16(a)(1), 3.1,


6
    The text of the relevant Pennsylvania Rules are as follows:

Rule 1.1
       A lawyer shall provide competent representation to a client. Competent
       representation requires the legal knowledge, skill, thoroughness and
       preparation reasonably necessary for the representation.

Rule 3.3(a)(3)
       A lawyer shall not knowingly . . . offer evidence that the lawyer knows to
       be false. If a lawyer, the lawyer's client, or a witness called by the lawyer,
       has offered material evidence before a tribunal or in an ancillary proceeding
       conducted pursuant to a tribunal's adjudicative authority, such as a
       deposition, and the lawyer comes to know of its falsity, the lawyer shall
       take reasonable remedial measures, including, if necessary, disclosure to
       the tribunal. A lawyer may refuse to offer evidence, other than the
       testimony of a defendant in a criminal matter, that the lawyer reasonably
       believes is false.

Rule 8.4(c) and (d)
       It is professional misconduct for a lawyer to: . . . (c) engage in conduct
       involving dishonesty, fraud, deceit or misrepresentation . . . [or] (d) engage
       in conduct that is prejudicial to the administration of justice.


                                               9
3.3(a), and 8.4(a), (c) and (d) of the Maryland Lawyers’ Rules of Professional Conduct

(“MLRPC”) in his representation of Hanoverian.7 Litman does not deny Bar Counsel’s

allegations of misconduct, but rather argues that disbarment is not the appropriate

7
    The analogous Maryland Rules to the respective Pennsylvania Rules are:

MLRPC 1.1
     A lawyer shall provide competent representation to a client. Competent
     representation requires the legal knowledge, skill, thoroughness and
     preparation reasonably necessary for the representation.

MLRPC 1.16(a)(1)
    Except as stated in paragraph (c), a lawyer shall not represent a client or,
    where representation has commenced, shall withdraw from the
    representation of a client if the representation will result in violation of the
    Maryland Lawyers' Rules of Professional Conduct or other law.

MLRPC 3.1
    A lawyer shall not bring or defend a proceeding, or assert or controvert an
    issue therein, unless there is a basis for doing so that is not frivolous. . . .

MLRPC 3.3(a)
    A lawyer shall not knowingly: (1) make a false statement of fact or law to a
    tribunal or fail to correct a false statement of material fact or law previously
    made to the tribunal by the lawyer; (2) fail to disclose a material fact to a
    tribunal when disclosure is necessary to avoid assisting a criminal or
    fraudulent act by the client; (3) fail to disclose to the tribunal legal authority
    in the controlling jurisdiction known to the lawyer to be directly adverse to
    the position of the client and not disclosed by opposing counsel; or (4) offer
    evidence that the lawyer knows to be false. If a lawyer has offered material
    evidence and comes to know of its falsity, the lawyer shall take reasonable
    remedial measures.

MLRPC 8.4
    It is professional misconduct for a lawyer to: (a) violate or attempt to
    violate the Maryland Lawyers' Rules of Professional Conduct, knowingly
    assist or induce another to do so, or do so through the acts of another; (c)
    engage in conduct involving dishonesty, fraud, deceit or misrepresentation;
    [or] (d) engage in conduct that is prejudicial to the administration of justice;
    ....

                                             10
sanction and highlights the mitigating factors found by the Disciplinary Board of the

Supreme Court of Pennsylvania. He pleads also that the consequences of the

Pennsylvania public censure have been sanction enough for his misconduct.

       The only factual disagreement pointed to by Litman is whether his

misrepresentations were to further a scheme. It is obvious to us, however, that Litman’s

intentional misrepresentations were to further his client’s interests and thus were placed

before tribunals to achieve a particular goal for the client. Further, Litman does not deny

that his tactics were calculated to delay the then pending proceedings in Pennsylvania.

II.    Discussion

       Although this Court is prone to imposing a corresponding sanction to that levied

by the originating jurisdiction, that does not mean we forego an assessment of the

propriety of the other jurisdiction’s sanction. Atty. Griev. Comm'n v. Whitehead, 390 Md.

663, 668–69, 890 A.2d 751, 754 (2006). When our cases indicate clearly we would apply

a different sanction had the misconduct occurred in Maryland, we need not issue

corresponding discipline, even if such exists under Maryland’s sanctions hierarchy.

Kourtesis, 437 Md. at 447, 87 A.3d at 1237.

       Our obligation to assess the sanction imposed by another jurisdiction stems from

this Court’s duty “‘to insist upon the maintenance of the integrity of the bar. . . .’” Atty.

Griev. Comm'n v. Myers, 333 Md. 440, 447, 635 A.2d 1315, 1318 (1994) (quoting

Maryland St. Bar Ass'n v. Agnew, 271 Md. 543, 549, 318 A.2d 811, 814 (1974)). “The

primary purpose of attorney discipline is the protection of the public, not the punishment

of the attorney.” Whitehead, 390 Md. at 674, 890 A.2d at 757. Consistent sanctions

                                             11
against Maryland-licensed attorneys for like misconduct promotes general and specific

deterrence by indicating the standards members of the bar must adhere to and the

consequences for failing to do so. See Kourtesis, 437 Md. at 447, 87 A.3d at 1237;

Whitehead, 390 Md. at 675, 890 A.2d at 758; Atty. Griev. Comm'n v. Sperling, 380 Md.

180, 190-91, 844 A.2d 397, 404 (2004).

       The parties argue that this Court should impose different discipline here than did

the Supreme Court of Pennsylvania.8 Bar Counsel seeks disbarment of Respondent

because it believes Litman’s conduct warrants substantially different discipline in

Maryland under certain of our like cases. Respondent, in turn, argues that no further

discipline is required because the public censure of the Supreme Court of Pennsylvania

has shamed and admonished him adequately and its consequences resulted in limiting

adversely his practice and employment options since then. According to Litman’s view,

additional discipline in Maryland would be, in effect, piling-on.

A.     The Appropriate Sanction in Maryland is an Indefinite Suspension

       Respondent misrepresented intentionally facts and the law to both judicial and

administrative tribunals, demonstrated a lack of diligent research, failed to represent


8
  There is no exact Maryland analog to the public censure sanction issued by the Supreme
Court of Pennsylvania. A public censure under Pennsylvania’s scheme involves the
disciplined attorney appearing personally before the Supreme Court and being
reprimanded verbally on the public record. According to Rule 204 of the Pennsylvania
Rules of Disciplinary Enforcement, public censure is a sanction less severe than a
suspension, but more severe than probation or a public reprimand. Compared to
Maryland’s sanctions hierarchy, a public censure would appear to be more severe than a
public reprimand, but less severe than a suspension, as contemplated by Maryland Rule
16-721.

                                            12
competently his client, and employed frivolous arguments and filings in an effort to

interfere with the administration of justice. This constitutes a violation of MLRPC 1.1,

3.3(a), and 8.4(c) and (d). Even if, as Litman claims, his representation of Hanoverian

was an aberration in an otherwise competent and ethical legal career to that point, he

engaged in the same course of conduct twice in his representation of Hanoverian: once

before the federal court and again before the Pennsylvania Environmental Hearing Board.

Further, Litman was made aware of the error of his way by the DEP, but took no

measures to remedy the situation. He either made deliberately the misrepresentations at

issue or blinded himself willfully to the falsity of his contentions.

       Litman’s assertion that he relied on information supplied by his client and law

firm partner do not reduce his culpability. As Respondent notes, he had been a member of

our Bar for over twenty-five years at the time of the misconduct in question. His

experience makes even more troubling his failure to verify the so-called factual

statements and legal arguments upon which he relied, especially after the DEP notified

him of their lack of basis. Significant experience in the practice of law is an aggravating

factor in these circumstances. Atty. Griev. Comm'n v. Coppola, 419 Md. 370, 407, 19

A.3d 431, 453 (2011) (citing Whitehead, 405 Md. at 263, 950 A.2d at 812; Atty. Griev.

Comm’n v. Mininsohn, 380 Md. 536, 576, 846 A.2d 353, 376 (2004); Atty. Griev.

Comm’n v. Garfield, 369 Md. 85, 106, 797 A.2d 757, 769 (2002); Atty. Griev. Comm’n v.

Harris, 371 Md. 510, 556, 810 A.2d 457, 485 (2002).

       Attorney Grievance Commission v. Sperling, 432 Md. 471, 69 A.3d 478 (2013), is

informative in the instant case. In Sperling, an attorney sought to reopen his client’s

                                              13
previously dismissed case by misrepresenting: facts about his pre-dismissal contact with

the clerk’s office; his present knowledge of the location of the defendant upon who his

client had not been able to serve process previously; and, the accuracy of the statements

in the plaintiff’s motions to re-open the case. Id., 432 Md. at 479-88, 69 A.3d at 482-88.

The attorney failed also to represent diligently his client or maintain adequate client

communications. Id., 432 Md. at 491, 69 A.3d at 489. Although the attorney undertook

representation of the case two months after being sworn-in to this Bar, the

misrepresentations to the tribunal were made a decade later. Id., 432 Md. at 479-87, 69

A.3d at 482-87. We concluded that this misconduct warranted indefinite suspension.

       As we noted in Sperling, “[w]hile the sanction for dishonest conduct is generally

disbarment, ‘we have not, however, always found disbarment to be the appropriate

sanction when there is misrepresentation involved, especially when misappropriation of

money is not involved.’” 432 Md. at 497, 69 A.3d at 493 (quoting Atty. Griev. Comm'n v.

Lane, 367 Md. 633, 647, 790 A.2d 621, 629 (2002)). Indefinite suspension, as the base

sanction, is also appropriate in the present case. Id., 432 Md. at 498, 69 A.3d at 494.

       Like the attorney in Sperling, Litman misrepresented facts to tribunals in an

attempt to further his client’s goals and failed to represent competently his client. In

addition, Litman advanced frivolous and unfounded legal arguments. On the mitigation

ledger, Litman showed remorse over his actions and acknowledged the seriousness of his

misconduct, unlike the attorney in Sperling. Yet, this mitigation is balanced against

Litman’s greater experience and the fact that he continued to advance the same faulty

claims after he was sanctioned by the District Court for making them.

                                             14
       Although Bar Counsel points to decisions of this Court in support of its

recommendation for disbarment, these cases seem to us distinguishable on the facts from

the present case. In Attorney Grievance Commission v. Fader, the attorney not only

forged a doctor’s note in order to obtain a court postponement, but also managed

inadequately his attorney trust account and had a prior disciplinary history. 431 Md. 395,

437, 66 A.3d 18, 43 (2013).        In Attorney Grievance Commission v. McClain, the

disbarred attorney: filed several motions, without legal basis, as a delay tactic; reported a

“sham” settlement; misrepresented the statements of the trial judge to the Court of

Special Appeals; and, had been suspended previously from the practice of law. 406 Md.

1, 6-8, 18, 956 A.2d 135, 138-140, 145 (2008). In Attorney Grievance Commission v.

Siskind, there were no mitigating factors present. See, 401 Md. 41, 75, 930 A.2d 328, 348

(2007). In Attorney Grievance Commission v. Goodman, the disbarred attorney

impersonated another attorney for a period of two months and exhibited selfish motives,

in addition to misrepresenting facts to a tribunal. 381 Md. 480, 497, 850 A.2d 1157, 1167

(2004). Finally, in Attorney Grievance Commission v. Myers, the disbarred attorney had

been suspended previously by this Court for earlier dishonest conduct. 333 Md. 440, 448,

635 A.2d 1315, 1318 (1994).

       Disbarment for misleading intentionally a tribunal may be the correct sanction in

many situations. In some cases, as it is here, an indefinite suspension is more appropriate.

Even a finite suspension may be appropriate in other cases. See, e.g., Atty. Griev. Comm'n

v. Gordon, 413 Md. 46, 64, 991 A.2d 51, 61 (2010) (suspending attorney for forty-five

days for violating MRPC 3.3(a)(1), 3.3(a)(4), and 8.4(c)); Atty. Griev. Comm'n v. Tanko,

                                             15
408 Md. 404, 426, 969 A.2d 1010, 1023-24 (2009) (suspending attorney for sixty days

for a violating rule 3.3 (a)). This Court “must examine the facts, circumstances, and

mitigation involved in each case and not take a procrustean approach.” Lane, 367 Md. at

646, 790 A.2d at 628.

 1.     Litman May Apply for Readmission No Sooner Than Six Months After the
                  Effective Date of His Indefinite Suspension

       When our cases give such guidance, it is appropriate to state a minimum amount

of time that an attorney who has been suspended indefinitely must wait before re-

applying for the Bar. Although an indefinite suspension with no minimum “sit-out time”

may be considered less onerous because the suspended attorney may re-apply

immediately, providing some insight as to when we might be willing to consider an

application for reinstatement may prevent multiple frustrating attempts. Atty Griev.

Comm'n v. Sweitzer, 395 Md. 586, 606-7, 911 A.2d 440, 452 (2006) (Harrell, J.,

dissenting).

       When we have set a minimum duration before an application for reinstatement

might be considered, after imposing an indefinite suspension resulting from violations of

MLRPC 8.4(c), we require typically at least six months. See, e.g., Atty. Griev. Comm'n v.

Robaton, 411 Md. 415, 431, 983 A.2d 467, 476-77 (2009) (imposing an indefinite

suspension with right to re-apply after six months for violations of MLRPC 1.1, 1.3,

3.3(a), 5.5(a),and 8.4(c) and (d)); Atty. Griev. Comm'n v. Granger, 374 Md. 438, 462,

823 A.2d 611, 626 (2003) (imposing an indefinite suspension with right to re-apply after

six months for violations of MLRPC 8.1, and 8.4(c) and (d)); Atty. Griev. Comm'n v.


                                           16
Cohen, 361 Md. 161, 179, 760 A.2d 706, 716 (2000) (imposing an indefinite suspension

with a right to apply after six months for violations of MLRPC 1.1, 1.3, 1.4, 8.1(a), and

8.4(c) and (d)). But see Atty Griev. Comm'n v. Lawson, 401 Md. 536, 586, 933 A.2d 842,

871 (2007) (imposing an indefinite suspension with the right to re-apply after one year

for violating MLRPC 1.4(a), 1.4, 1.15, 1.16(d), 8.4(c) and (d), and Maryland rules on

client trust accounts); Atty. Griev. Comm'n v. Brown, 353 Md. 271, 296, 725 A.2d 1069,

1081 (1999) (imposing an indefinite suspension with right to re-apply after one year for

violating MLRPC 1.3, 1.4, 3.1, 3.3(a)(1), 5.5(b), 7.1, 7.5(a) and (b), 8.1(b), and 8.4 (c)

and (d)); Atty. Griev. Comm'n v. Middleton, 360 Md. 34, 50, 756 A.2d 565, 574 (2000)

(imposing and indefinite suspension with the right to re-apply after three years for

violations of MLRPC 1.1, 1.3, 3.3(a)(1), 8.1(b), and 8.4(c) and (d)). We have applied a

minimum sit-out period of less than six months, where an indefinite suspension is the

base sanction as a result of misrepresentations, only when the attorney did not make

knowingly the false statements. See Atty. Griev. Comm'n v. Khandpur, 421 Md. 1, 26, 25

A.3d 165, 180 (2011) (accepting the findings of the hearing court that attorney’s false

statements were the result of laziness or ineptitude, but were not deceitful, and imposing

an indefinite suspension with the right to re-apply after sixty days for violating MLRPC

1.3, 1.15(a) and (c), 8.1(b), and 8.4(d)); Atty. Griev. Comm'n v. Mooney, 359 Md. 56, 98,

753 A.2d 17, 39 (2000) (not accepting the hearing court’s finding that attorney violated

MLRPC 8.4(c) and imposing an indefinite suspension with the right to re-apply after

ninety days for violating MLRPC 1.1, 1.3, 1.4, 5.1, 5.3, and 8.4 (a) and (d)).



                                            17
       In the instant case, Respondent admits that he made his misrepresentations

knowingly. The managing partner of Litman’s firm and Litman’s client may have

induced or pressured Litman into making his misrepresentations to the tribunals, but

Litman was still aware (or should have been aware) that they were misrepresentations

nonetheless. Many attorneys who violate their ethical obligations do so because of

perceived external pressure. Litman may apply for reinstatement in Maryland no sooner

than six months after the effective date of his indefinite suspension.

B.     Suspending Litman Will Not Cause Grave Injustice

       Litman argues that any Maryland sanction will result in grave injustice to him

because potential clients or employers might view the sanction as discipline for separate

misconduct occurring in Maryland. Moreover, the Pennsylvania public censure

disciplined him adequately. Therefore, Litman argues, this Court should not implement

even corresponding reciprocal discipline according to Maryland Rule 16-773(e)(3).9 We

disagree.

       Although Respondent has expressed remorse and acknowledged the severity of his

misconduct (from the inception of the Pennsylvania disciplinary process) and may be

unlikely to engage in similar misconduct going forward, reciprocal discipline according

to our cases serves also purposes of general deterrence. Signaling to the Bar that conduct




9
  Maryland Rule 16-773(e)(3) states: “[r]eciprocal discipline shall not be ordered if Bar
Counsel or the attorney demonstrates by clear and convincing evidence that the
imposition of corresponding discipline would result in grave injustice.”

                                             18
similar to Litman’s will not be tolerated in Maryland by attorneys admitted here is

essential to maintaining the integrity of our Bar.

       The negative economic and social consequences faced by individual attorneys

subject to discipline are unfortunate, yet foreseeable, side effects of the necessary

deterrence of misconduct that respondents and this Court must accept in order to maintain

the integrity of the Bar and protect the public. Kourtesis, 437 Md. at 454, 87 A.3d at

1241; see Whitehead, 390 Md. at 675, 890 A.2d at 758; Sperling, 380 Md. at 191, 844

A.2d at 404. Economic side effects from otherwise appropriate discipline is not the kind

of grave injustice contemplated by Rule 16-773(e)(3). Kourtesis, 437 Md. at 454, 87 A.3d

at 1241.

III.   Conclusion

       In conclusion, we hold that Donald Saunders Litman’s conduct representing

Hanoverian in its federal court and administrative litigation with the Pennsylvania

Department of Environmental Protection violated MLRPC 1.1, 1.16(a)(1), 3.1, 3.3(a),

and 8.4(a), (c) and (d). There is no exact Maryland analog to the discipline imposed by

the Supreme Court of Pennsylvania. The misconduct, had it occurred in Maryland,

warrants clearly indefinite suspension. Respondent may apply, however, for

reinstatement in Maryland no sooner than six months from the effective date of his

suspension.

                                           IT IS SO ORDERED. RESPONDENT
                                           SHALL PAY ALL COSTS AS TAXED BY
                                           THE   CLERK    OF  THIS   COURT,
                                           INCLUDING THE COSTS OF ALL
                                           TRANSCRIPTS, PURSUANT TO RULE 16-

                                             19
761, FOR WHICH SUM JUDGMENT IS
ENTERED   IN   FAVOR  OF  THE
ATTORNEY GRIEVANCE COMMISSION
OF MARYLAND AGAINST DONALD
SAUNDERS LITMAN.




 20